Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group 1 claims 1-13 in the reply filed on 05/10/22 is acknowledged.

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-5, 7-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoyt et al. (Determination of Breast Cancer Response to Bevacizumab Therapy Using Contrast-Enhanced Ultrasound and Artificial Neural Networks (provided in the IDS)). 

3.	Addressing claim 1, Hoyt discloses a method (for reducing an effective amount of Bevacizumab required for treating brain tumor is an intended use and the limitation is in the pre-ample therefore does not carry weight), comprising the following steps: 
administering Bevacizumab to a subject (page 1, Objective section); 
wherein said Bevacizumab  of an amount of 0.011 to 11 mg/kg body weight (see page 1, Objective section; mice typically grow from 1 to 7 inches (2.54 to 18 centimeters) in length and weigh between 0.5 and 1 ounce (. 23 to . 028 kilograms) so .2 gram injection is within the claim range); 
administering an ultrasound-response medium to said subject (see page 1; Objective section; the ultrasound contrast agent (UCA));
administering said subject with an ultrasound exposure of 0.1 to 2 MI (see page 2, second column, second paragraph).

4.	Addressing claims 2-5, 7-8 and 11, Hoyt discloses:
wherein said ultrasound exposure is of 0.47 to 1.26 MI (see page 2, second column, second paragraph);
wherein said ultrasound exposure is of 0.55 to 0.84 MI (see page 2, second column, second paragraph);
wherein said Bevacizumab is of an amount of 0.11 to 11 mg/kg body weight (see page 1, Objective section; mice typically grow from 1 to 7 inches (2.54 to 18 centimeters) in length and weigh between 0.5 and 1 ounce (. 23 to . 028 kilograms) so .2 gram injection is within the claim range);
wherein said Bevacizumab is of an amount of 1.1 to 11 mg/kg body weight (see page 1, Objective section; mice typically grow from 1 to 7 inches (2.54 to 18 centimeters) in length and weigh between 0.5 and 1 ounce (. 23 to . 028 kilograms) so .2 gram injection is within the claim range);
wherein said administering for said ultrasound-response medium is via intravenous injection (see page 3; Ultrasound Imaging section; first column; bolus tail vein injection is intravenous injection);
wherein said ultrasound-response medium is a plurality of particles (see page 3; Ultrasound Imaging section; first column; microsphere is particle);
wherein said particles are microbubbles (see page 3; Ultrasound Imaging section; first column; microsphere is microbubbles).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyt et al. (Determination of Breast Cancer Response to Bevacizumab Therapy Using Contrast-Enhanced Ultrasound and Artificial Neural Networks (provided in the IDS)) and in view of Carpentier et al. (US 2013/0204316). 

7.	Addressing claim 6, Hoyt does not disclose intravenous injection; however, this is designer choice that only require routine skill in the art. Carpentier discloses wherein said administering for said Bevacizumab is via intravenous injection (see [0068-006969] and [0134]; Avastin is Bevacizumab; Carpentier also explicitly discloses brain tumor with Avastin/Bevacizumab). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoyt to perform intravenous injection as taught by Carpentier because as this another effective way of injecting drug in the blood of a patient (see [0134]). KSR motivation reason for combine: (B) Simple substitution of one known element for another to obtain predictable results. 

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyt et al. (Determination of Breast Cancer Response to Bevacizumab Therapy Using Contrast-Enhanced Ultrasound and Artificial Neural Networks (provided in the IDS)) and in view of Borden et al. (WO 2012/019146).

9.	Addressing claim 9, Hoyt does not disclose wherein said particles have a mean diameter of 0.1 to 10 um. This is a well-known size of particles. Borden discloses wherein said particles have a mean diameter of 0.1 to 10 µm (see page 2, lines 10-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoyt to have particles have a mean diameter of 0.1 to 10 um as taught by Borden because this size act as sensitive contrast agent (see page 6, lines 10-20). 

10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyt et al. (Determination of Breast Cancer Response to Bevacizumab Therapy Using Contrast-Enhanced Ultrasound and Artificial Neural Networks (provided in the IDS)) and in view of Lindner et al. (US 2007/0059247).

11. 	Addressing claim 10, Hoyt does not disclose wherein said plurality of particles is of an amount of 1.9 x 106 to 1.17 x 108 particles/kg body weight for said administering. This is a designer choice that only require routine skill in the art. Lindner explicitly discloses plurality of particles is of an amount of 1.9 x 106 to 1.17 x 108 particles/kg body weight for said administering (see [0014-0015], [0107-0108] and [0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoyt to have wherein said plurality of particles is of an amount of 1.9 x 106 to 1.17 x 108 particles/kg body weight for said administering as taught by Lindner because this is effective range of concentration of microbubbles that produce good ultrasound contrast or other medical benefit. The concentration depend on the size of the particles and subject. 

12.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyt et al. (Determination of Breast Cancer Response to Bevacizumab Therapy Using Contrast-Enhanced Ultrasound and Artificial Neural Networks (provided in the IDS)) and in view of Mishelevich et al. (US 2016/0001096).

13.	Addressing claims 12-13, Hoyt does not disclose wherein said ultrasound exposure is administered on the central nervous system of said subject and wherein said brain tumor is Glioblastoma multiforme. Mishelevich discloses wherein said ultrasound exposure is administered on the central nervous system of said subject and wherein said brain tumor is Glioblastoma multiforme (see [0559] and [0666]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoyt to have wherein said ultrasound exposure is administered on the central nervous system of said subject and wherein said brain tumor is Glioblastoma multiforme as taught by Mishelevich because this allow physician to treat other tumor such as brain tumor (see [0667]). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793